Title: To Thomas Jefferson from Albert Gallatin, 17 November 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Nover. 17th 1807
                        
                        I enclose Palmer’s commissions which were never sent. The mistake was immediately discovered; but as you were
                            then (in March), at Monticello, they were suspended till your return, & afterwards forgotten. Nothing will be necessary
                            but to withdraw your nomination. 
                  Respectfully Your obedt. Sevt.
                        
                            Albert Gallatin
                            
                        
                    